CADENA, Chief, Justice,
dissenting.
I cannot quarrel with the statement that an appellate court will decline to review a case when the questions involved on the appeal have become moot, abstract or hypothetical. But I disagree with the conclusion that such rule is applicable in this ease. I would review the manner in which the trial court divided the estate of the parties.
The inability of the majority to “perceive an actual controversy between the parties at this time” is due to the fact that the majority is blinded by the fact that, since the rendition of the divorce decree, Joyce and George Gervin have again contracted matrimony with each other.
The remarriage of parties to a divorce proceeding to each other following rendition of the divorce decree does not render moot questions concerning the propriety of the provisions of the decree dividing the marital estate. Workings v. Workings, 700 S.W.2d 251, 254 (Tex.App — Dallas 1985, no writ); In re Marriage of Kaiser, 568 S.W.2d 571, 573 (Mo.App.1978). See also McDaniel v. Thompson, 195 S.W.2d 202, 203-4 (Tex.Civ.App. — San Antonio 1946, writ ref’d.); Travis v. Travis, 227 Ga. 406, 181 S.E.2d 61, 63 (1971); In re Mallory’s Estate, 300 Pa. 217, 150 A. 606, 607 (1930). Cf. Greene v. Iowa District Court for Polk County, 312 N.W.2d 915, 917 (Iowa 1981), and Scheibel v. Scheibel, 204 Neb. 653, 284 N.W.2d 572, 573 (1979). The majority opinion makes the pronouncement that the “remarriage of the parties pending appeal renders the case moot ...” This ex cathedra statement is as persuasive as the authorities cited in its support.
The fact that the remarriage occurred while the case was on appeal is irrelevant. It is abundantly clear that persons who remarry after rendition of a divorce decree are not barred from seeking a review of the provisions of the divorce decree relating to division of property. Stated differently, the provisions dissolving the marriage are severable from the provisions relating to the division of the property, so that it is possible to challenge the property division portions while accepting the parts of the decree which grant the divorce. McFarland v. Reynolds, 513 S.W.2d 620, 625 (Tex.Civ.App. — Corpus Christi 1974, no writ). As our Supreme Court held in Carle v. Carle, where an appellant accepts only that portion of a judgment which is admittedly due him, he is not prevented from prosecuting an appeal which involves only his right to further recovery. 149 Tex. 469, 234 S.W.2d 1002, 1004 (1950). In Carle, appellant appealed only from those portions of the divorce decree which concerned the division of property. Clearly, in the case before us, since there was no appeal from the portions of the decree divorcing the parties, that portion of the judgment became final and is not subject to being set aside under the guise of a finding, entirely gratuitous, of mootness.
It is clear that we have before us a live controversy. This conclusion becomes ineluctable if one but reads the briefs of the parties and recalls the oral arguments presented to this Court. Joyce Gervin is entirely happy with the manner in which the trial court divided the estate of the parties and is defending that division tooth and nail. George Gervin is more than slightly unhappy with the division decreed by the trial court and is doing everything possible to have it set aside. The fact that the parties are “free ... to avail themselves of the tools provided by the legislature to partition or exchange any of their community property by agreement, thereby making it separate property,” and that “Either party may likewise convey his or her separate property to his or her spouse” is completely irrelevant. Nothing in the briefs or oral argument suggests that Joyce Gervin is willing to reach an agreement concerning the property. The patronizing suggestion that the parties should *153settle their differences amicably cannot form the basis for a finding of mootness. In every case, it is within the power of the disputants to settle their differences, and, if we follow the majority’s reasoning, an appellate court could materially lessen its responsibility by reminding the parties that they are free to settle and declaring the controversy moot, even thohgh the parties are at each other’s throats.
Even more difficult to understand, in view of the finding of mootness concerning the issue of property division, are the mental processes by which the majority manages to remove the stigma of mootness from the portions of the divorce decree awarding attorney’s fees. Certainly, there is no obstacle to the parties reaching an amicable agreement concerning the manner in which the attorney’s fees will be paid. Apparently, all of the considerations which lead to a conclusion concerning the property division will, without even an attempt at explanation, be blithely ignored in order to protect the attorneys.
I would decide all of the issues presented on appeal.